Although the approach taken by the majority may be more practical, I would deny the writ because I would hold that the order in paragraph 1 of the January 11, 1989 "agreed order" was an unconditional order requiring the relator to begin serving his sentence on March 24. The fact that other paragraphs in the "agreed order" contemplated the possibility that relator might in the meantime purge himself of contempt, possibly resulting in the vacation of his sentence, does not satisfy me that the order to begin serving the sentence thereby became conditional.
I find myself in complete agreement, however, with the majority's suggestion, in the decision and entry allowing the writ of habeas corpus, that a better practice would be to schedule the hearing, just before incarceration, on the question of whether the contempt has been purged, to take place before a trial judge rather than before a referee. *Page 170